EVERETT, Senior Judge
(concurring):
In my view, if an accused receives and relies on grossly erroneous and incompetent advice from counsel that leads him to request — and be provided — trial by court-martial rather than nonjudicial punishment under Article 15, Uniform Code of Military Justice, 10 USC § 815, he will have a Sixth Amendment claim requiring application of the Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), two-pronged test.
Here, however, the advice provided by civilian counsel was competent and had as much rational basis as the advice presented by the military counsel. Thus, the Sixth Amendment claim proves to be without merit.